internal_revenue_service number release date index number --------------------------------------------------------- -------------------------------------- --------------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------- telephone number --------------------- refer reply to cc ita b07 plr-148600-11 date date taxpayer date1 year1 ---------------------------------------------------------------- -------------------------- ------- dear -------------------- this letter responds to a letter dated date and supplemental information provided on date submitted by taxpayer requesting a letter_ruling under sec_168 of the internal_revenue_code regarding the classification of certain cellular antenna towers under revproc_87_56 c b as clarified and modified by revproc_88_22 1988_1_cb_785 facts taxpayer the parent of a consolidated_group of corporations is a leading owner and operator of communications sites for the wireless and broadcast industries taxpayer constructs and places in service cellular antenna towers both on land and on buildings taxpayer leases space on these towers primarily to cellular telecommunications companies cellular antenna towers include freestanding antenna towers large self supporting towers support structures rooftop platforms and where applicable the concrete foundation on which the antenna support structure is permanently affixed taxpayer placed_in_service cellular antenna towers located on land land towers in the taxable_year ending date1 the year1 taxable_year the land towers are permanently affixed via a concrete foundation these land towers are large steel structures generally ranging from to big_number feet high and are bolted or welded to a concrete base set upon pilings driven into the ground in the order of to feet as a result the land towers are located both above ground and are anchored below ground plr-148600-11 the land towers are constructed to remain permanently in place not readily moved unlikely to be moved and not intended to be moved the effort required to remove the smallest land tower requires approximately days with a team of people and heavy equipment to dig at least feet underground moreover in the unlikely event that the land tower is moved the land tower is generally scrapped and a new land tower is constructed using new steel taxpayer placed_in_service cellular antenna towers located on building rooftops in the taxable_year ending date1 the year1 taxable_year the cellular antenna towers that are affixed to building rooftops are generally installed in urban or densely populated areas where construction of a land tower is not feasible taxpayer has two types of cellular antenna towers that are affixed to building rooftops one type of taxpayer’s cellular antenna towers affixed to building rooftops are cellular antenna towers that are affixed to steel platforms rooftop towers a second type of taxpayer’s cellular antenna towers that are affixed to building rooftops are steel platforms where the steel platform itself acts as a horizontal tower horizontal towers the steel platforms are heavy duty steel structures that are specially constructed and permanently affixed into the infrastructure of the roof and building structure with bolts and or welds the method of construction and incorporation of a platform into a building structure is labor intensive and costly taxpayer represents that the platforms are constructed to remain permanently in place cannot be readily moved are unlikely to be moved and are not intended to be moved taxpayer represents that while the land towers rooftop towers and horizontal towers can be moved removals are infrequent expensive and undesirable from an operational and tenant relations point of view taxpayer also represents the following the cellular antenna towers located on land not including the concrete foundations that were placed_in_service during the year1 taxable_year are inherently permanent structures under the whiteco factors see 65_tc_664 the cellular antenna towers located on rooftops not including the steel platforms that were placed_in_service during the year1 taxable_year are inherently permanent structures under the whiteco factors id the platforms affixed to building rooftops which function as horizontal towers that were placed_in_service during the year1 taxable_year are inherently permanent structures under the whiteco factors id the concrete foundations that are used to support the cellular antenna towers located on land that were placed_in_service during the year1 taxable_year are inherently permanent structures under the whiteco factors id plr-148600-11 the steel platforms that are used to support the cellular antenna towers located on rooftops that were placed_in_service during the year1 taxable_year are inherently permanent structures under the whiteco factors id ruling requested taxpayer’s land towers horizontal towers and rooftop towers and their supporting foundations ie concrete foundations for the land towers and steel platforms for the rooftop towers are included in asset class land improvements of revproc_87_56 for purposes of sec_168 of the internal_revenue_code law and analysis sec_167 provides a depreciation allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section describes two methods_of_accounting for determining depreciation allowances the general depreciation system in sec_168 and the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction would be computed by using a prescribed depreciation method recovery_period and convention for purposes of sec_168 or sec_168 the applicable_recovery_period is determined by reference to class_life or by statute sec_168 provides that the term class_life means the class_life if any that would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 as in effect on the day before the date of enactment of the revenue reconciliation act of prior to its revocation sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range_system of depreciation the depreciation deduction was based on the class_life prescribed by the secretary which reasonably reflects the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations sets out the rules for asset classification under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used_property is classified according to primary use even though the activity in which such property is primarily used is insubstantial in relation to all the taxpayer’s activities sec_1_167_a_-11 provides that in the case of a lessor of property unless there is an asset_guideline_class in effect for lessors of such property the asset_guideline_class for such property shall be determined as if the property were owned by plr-148600-11 the lessee however in the case of an asset_guideline_class based upon the type of property such as trucks or railroad cars as distinguished from the activity in which used the property shall be classified without regard to the activity of the lessee revproc_87_56 sets forth the class lives of property subject_to depreciation under sec_168 the revenue_procedure establishes two broad categories of depreciable assets asset classes dollar_figure through that consist of specific assets used in all business activities and asset classes through that consist of assets used in specific business activities the same depreciable asset can be described in both an asset category that is asset classes dollar_figure through and an activity category that is asset classes through in which case the item is classified in the asset category see 111_tc_105 item described in both an asset and an activity category furniture and fixtures is placed in the asset category the asset classes described below are set forth in revproc_87_56 asset class land improvements includes improvements directly to or added to land whether such improvements are sec_1245 property or sec_1250 property provided such improvements are depreciable examples of the assets might include sidewalks roads canals waterways drainage facilities sewers not including municipal sewers in asset cla sec_51 of rev_proc wharves and docks bridges fences landscaping shrubbery or radio and television transmitting towers asset class does not include land improvements explicitly included in any other class or buildings and structural_components as defined in sec_1_48-1 assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 asset cla sec_48 telephone distribution plant includes such assets as pole lines cable aerial wire underground conduits and comparable equipment and related land improvements as defined in federal communications commission part account nos and assets in this class have a recovery_period of years for purposes of sec_168 and sec_24 years for purposes of sec_168 the depreciation classification of taxpayer’s land towers horizontal towers and rooftop towers and their supporting foundations ie concrete foundations for the land towers and steel platforms for the rooftop towers depends whether the towers and foundations are inherently permanent structures this determination is made by applying the factors set forth in 65_tc_664 acq 1980_1_cb_1 no one factor is decisive see jfm inc and subsidiaries v commissioner tcmemo_1994_239 the whiteco factors are is the property capable of being moved and has it in fact been moved is the property designed or constructed to remain permanently plr-148600-11 in place are there circumstances that tend to show the expected or intended length of affixation that is are there circumstances that show the property may or will have to be moved how substantial a job is removal of the property and how time- consuming is it how much damage will the property sustain upon its removal what is the manner of affixation of the property to the land revproc_2011_22 2011_18_irb_737 provides a safe_harbor method_of_accounting for determining the recovery_period for depreciation of certain tangible assets used by wireless telecommunication carriers the safe_harbor applies to a taxpayer that has a depreciable_interest in wireless telecommunication assets as described in sec_3 of rev_proc used primarily to provide wireless telecommunication or broadband services by mobile phones for example cell phones or smartphones the safe_harbor does not apply to a taxpayer that is primarily a cable operator see sec_4 of revproc_2011_22 a self-supporting antenna support structure also known as a tower for mounting antennas is one of the wireless communication assets described in sec_3 of revproc_2011_22 sec_5 of revproc_2011_22 provides that the internal_revenue_service will not challenge a taxpayer’s classification of the wireless telecommunication assets located at the taxpayer’s cell sites and described in section dollar_figure of this revenue_procedure one of these assets is an antenna support structure also known as a tower affixed to a foundation for example a concrete foundation a building rooftop or a building wall specifically the service will not challenge a the antenna support structure itself whether on a building or land being classified as personal_property with no class_life with a recovery_period of years for purposes of sec_168 and sec_12 years for purposes of sec_168 and b concrete foundation including the bolts embedded therein upon which the antenna support structure is installed as being in asset class of revproc_87_56 with a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 see sec_5 of revproc_2011_22 by classifying the antenna support structure itself as personal_property with no class_life the service is treating the antenna support structure itself for purposes of revproc_2011_22 as not being an inherently_permanent_structure and not being classified in any asset class of revproc_87_56 or in sec_168 and except for sec_168 by classifying the concrete foundation upon which the antenna support structure is installed as being in asset class the service is treating such concrete foundation for purposes of revproc_2011_22 as being an inherently_permanent_structure and a land improvement that is not specifically excluded from asset class or specifically included in asset cla sec_48 in this case taxpayer has a depreciable_interest in land towers rooftop towers and horizontal towers that are used primarily by cellular telecommunications companies consequently taxpayer is within the scope of revproc_2011_22 plr-148600-11 consistent with sec_5 a of revproc_2011_22 taxpayer’s land towers horizontal towers and rooftop towers are not classified in asset class dollar_figure of revproc_87_56 cf broz v commissioner t c no however based solely on taxpayer’s representations that the land towers horizontal towers and rooftop towers placed_in_service by taxpayer during the year1 taxable_year are inherently permanent structures based on the factors described in whiteco industries inc t c pincite it is inappropriate to classify these towers as personal_property as described in revproc_2011_22 sec_5 a instead based on such representations we conclude that these towers are land improvements within asset class of revproc_87_56 moreover taxpayer represents that the concrete foundations upon which the taxpayer’s land towers are installed are inherently permanent structures based on the factors described in whiteco industries inc t c pincite taxpayer also represents that the steel platforms upon which the rooftop towers are installed which are not horizontal towers are inherently permanent structures based on the factors described in whiteco industries inc t c pincite based solely on these representations and consistent with sec_5 b of revproc_2011_22 we conclude that these concrete foundations and steel platforms are land improvements within asset class of revproc_87_56 conclusion taxpayer’s land towers horizontal towers and rooftop towers and their supporting foundations ie concrete foundations for the land towers and steel platforms for the rooftop towers are included in asset class land improvements of revproc_87_56 for purposes of sec_168 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter moreover no opinion is expressed or implied as to whether the land towers horizontal towers rooftop towers the concrete foundations upon which the land towers are installed or the steel platforms upon which the rooftop towers are installed which are not horizontal towers are inherently permanent structures under the factors described in whiteco industries inc t c pincite plr-148600-11 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representatives we also are sending a copy of this letter to the appropriate operating division director sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purpose-s
